Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  at the last lines of claim 1, the recitation of “wherein the first and second planar facets are respectively in contact with two adjacent sides of a hexagonal head in the active position,” could be construed as positively reciting the contact and the hexagonal head.  Consider --wherein the first and second planar facets are configured to respectively  when in use--.  In claim 3, at line 3, consider –first and second planar facets--.     Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the open end unit” at line 3 and there is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “near a tip” at line 3, and it is not precisely clear what structure is intended by the term, i.e. to what does the tip belong.  If the intended meaning was a tip of the first stationary jaw, such a relationship was not recited.  
Claim 6 also recites “a slant manner” at lines 6 and 10, and there is insufficient antecedent basis for this limitation in the claim.  A slant manner was previously recited at line 4 and it is not clear if these subsequent recitations refer to that same first slant manner.  
Claim 5 is rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu (US 2012/0272796, “Hu”).  
Regarding claim 1, Hu discloses an open-end wrench (Figs 1-3 and 5, provided below) comprising: 
a handle (21) comprising an open end (22) formed with a root (25), a first stationary jaw (23) extending from the root (25), and a second stationary jaw (24) extending from the root (25); and 

                               
    PNG
    media_image1.png
    527
    692
    media_image1.png
    Greyscale

                  
    PNG
    media_image2.png
    510
    773
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    515
    553
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    516
    591
    media_image4.png
    Greyscale

                             
Regarding claim 2, Hu discloses the limitations of claim 1, as described above, and further discloses wherein the angle is 120 degrees plus or minus 10 degrees (Fig 5).

Regarding claim 3, Hu discloses the limitations of claim 1, as described above, and further discloses wherein the operative face of the movable jaw (30) further comprises a concave portion (34) extending between the first and second facets (Fig 2, above).

Regarding claim 6, Hu discloses the limitations of claim 1, as described above, and further discloses wherein the first stationary jaw (23) comprises an internal face comprising: 
a first planar facet extending near a tip (see annotated Figure 3, below, for all facets); 
a second planar facet extending in a slant manner relative to the first planar facet of the first stationary jaw (23); 
a third planar facet extending in a slant manner relative to the second planar facet of the first stationary jaw (23), thereby forming an obtuse concave portion (valley) between the second and third planar facets of the first stationary jaw (23); 

a concave portion (221) formed next to the fourth planar facet of the first stationary jaw (23), wherein the apex and the third and fourth planar facets of the first stationary jaw are located between the obtuse concave portion (valley between 2nd and 3rd planar facets) and the concave portion (221), the concave portion is located next to an internal face of the root (25).

    PNG
    media_image5.png
    508
    742
    media_image5.png
    Greyscale





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, as applied to claim 1. 
Regarding claims 4-5, Hu discloses the limitations of claim 1, as described above, and further discloses wherein the second stationary jaw (24) comprises a slot (27) (Fig 2, above) with a first closed (left) end and a second (right) closed end, wherein the open end unit [wrench] further comprises: a pin (28, Fig 3) inserted in the slot and in the movable jaw (30, Fig 3); and a spring (40) inserted in the slot (Fig 3, spring 40 is disposed in movable jaw slot 35 and in second stationary jaw slot 27) and compressed between the first left closed end of the slot and the pin (28) so that the movable jaw (30) is kept in the active position by the spring.  However, Hu does not explicitly disclose that the pin is movable along the slot of the second stationary jaw.  That is, Hu teaches providing for movement of the movable jaw via a slot in the movable jaw that is slidable on a pin anchored in the second stationary jaw.  The claimed relationship is the reverse configuration: that the pin is anchored in the movable jaw and is slidable in a slot in the second stationary jaw.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the pin and slot structure of Hu (placing the pin on the movable jaw and the slot on the second stationary jaw), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144 (VI-A)  Regarding the spring type, it would have been obvious to one of ordinary skill in the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D KELLER/Primary Examiner, Art Unit 3723